Citation Nr: 9931552	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active military duty from February 
1942 to March 1945.  

This appeal arises from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU claim).  A hearing was held in May 
1997.


REMAND

It is the opinion of the Board that additional development is 
required prior to disposition of the case.  

First, the Board must determine whether the appellant's claim 
is well grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that, under 38 U.S.C.A. 
§ 5107(a) (West 1991), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) held that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  Thus, the threshold inquiry is whether a claimant 
has submitted submit evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107 is triggered. 

The Board finds that the appellant's TDIU claim is well 
grounded on the basis of various opinions from various 
private physicians who state that the appellant's psychiatric 
disability is significant and debilitating.  See Colayong v. 
West, 12 Vet. App. 524, 538 (1999).  Therefore, VA's duty to 
assist the appellant in the development of his claim has been 
triggered.  

The appellant suffers from numerous disabilities and has 
undergone various surgical procedures and courses of 
treatment over the last several years.  Service connection 
has been established for two disabilities:  a duodenal ulcer, 
which is evaluated as 20 percent disabling, and anxiety 
reaction with depression, which is evaluated as 50 percent 
disabling.  The combined disability evaluation for these two 
service-connected disabilities is 60 percent.  See 38 C.F.R. 
§ 4.25 (1999) (combined ratings table).  However, as the 
Board notes below, the combined disability rating relied upon 
by the RO in adjudicating the appellant's claim for a total 
rating based on individual unemployability was based on 
different rating assignments.

In addition, the appellant has undergone treatment for 
various non-service-connected disabilities, including his 
prostate, his heart, his lower back and spine, diabetes 
mellitus, arterial hypertension, and chronic obstructive 
pulmonary disease.

The Board is of the opinion that a thorough VA examination is 
necessary to assess what portion of the appellant's overall 
disability is due to his service-connected disabilities and 
what portion is due to his non-service-connected 
disabilities.  In the instant appeal, while there is 
significant evidence supporting the conclusion that the 
appellant is unemployable due to non-service-connected 
disabilities (specifically, heart-related conditions and a 
low back disorder), there are also statements that his 
service-connected disabilities (primarily, his psychiatric 
disorder) are "significant and debilitating."  The Court 
has "held that a clear explanation requires analysis of the 
current degree of unemployability attributable to the 
service-connected condition as compared to the degree of 
unemployability attributable to the non-service connected 
conditions."  Cathell v. Brown, 8 Vet.App. 539, 544-45 
(1996).  On remand, therefore, the RO should schedule and 
obtain a VA examination that addresses the relative impact, 
if any, of each of the appellant's disabilities on his 
employability.  

Additionally, in view of the numerous service-connected 
disabilities and non-service-connected disabilities, on 
remand, the RO should obtain an industrial or vocational 
survey to assess the effect of the appellant's service-
connected disabilities on his employability in comparison to 
the effect of his non-service-connected disabilities.  See 
Cathell, 8 Vet.App. at 545.

The Board further notes that, during the pendency of this 
appeal, the RO increased the evaluations for the appellant's 
service-connected disabilities.  The RO increased the 
disability evaluation for anxiety reaction with depression 
from 30 percent to 50 percent and the disability evaluation 
for duodenal ulcer from 10 percent to 20 percent.  Thus, 
during the pendency of the appeal, the appellant's combined 
disability rating based on service-connected disabilities 
increased from 40 percent to 60 percent.  While the 
appellant's TDIU claim is not necessarily inextricably 
intertwined with the schedular increased rating claims, see 
generally Colayong, 12 Vet.App. at 537, the increased rating 
awards are pertinent to the appellant's TDIU claim.  
Therefore, on remand, the RO should consider the effect of 
the increased rating awards on the appellant's TDIU claim.

Finally, the Court has held that a claim for compensation may 
be remanded for consideration of a claim for pension as well 
pursuant to VA's duty to assist under 38 U.S.C.A. § 5107(a). 
Waddell v. Brown, 5 Vet.App. 454, 457 (1993); see 38 C.F.R. 
§ 3.151(a) (1999); see also Stewart v. Brown, 10 Vet.App. 15, 
18-19 (1997) (noting cases where evidence supported 
adjudication of claim for disability compensation as claim 
for non-service-connected pension).  In this case, the record 
includes several medical statements to the effect that the 
appellant is totally disabled as a result of his various 
disabilities.  Therefore, on remand, the RO should also 
adjudicate a claim for non-service-connected disability 
pension under 38 U.S.C.A. § 1521 (West 1991).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should schedule the appellant for a 
thorough VA examination assessing the degree of 
disability attributable to the appellant's 
service-connected disabilities (anxiety reaction 
with depression and duodenal ulcer) and 
attributable to his non-service-connected 
disabilities.  The VA examiner should render an 
opinion, on the basis of the clinical evidence and 
a review of the appellant's claims folder, 
regarding the effect of the appellant's service-
connected disabilities on his employability as 
well as the effect of the appellant's non-service-
connected disabilities on his employability.  The 
examiner should be provided with the veteran's 
claims folder and should review the entire history 
prior to conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  All pertinent positive 
and negative findings should be set forth in the 
examination report in a comprehensive, clear, and 
legible manner.

2.  The RO should obtain a thorough industrial 
or vocational survey addressing the relative 
effect of each of the appellant's service-
connected disabilities on his employability as 
well as the relative effect of his non-
service-connected disabilities thereupon.

3.  The RO should adjudicate a claim for non-
service-connected disability pension pursuant 
to 38 U.S.C.A. § 1521 based on the appellant's 
non-service-connected disabilities.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record, including all 
intervening rating decisions concerning his service-connected 
disabilities, in order (1) to determine whether the 
appellant's TDIU claim may be granted and (2) to determine 
whether a claim for non-service-connected disability pension 
under 38 U.S.C.A. § 1521 may be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished with a supplemental statement of the 
case.  The case should thereafter be returned to the Board 
for further review, as appropriate.

The RO must afford expeditious treatment to this claim.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











